Name: Commission Regulation (EEC) No 575/83 of 14 March 1983 amending for the fourth time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 69/8 Official Journal of the European Communities 15. 3 . 83 COMMISSION REGULATION (EEC) No 575/83 of 14 March 1983 amending for the fourth time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), and in particular Article 3 (7) thereof, Whereas Article 8 of Commission Regulation (EEC) No 2192/82 (2), as last amended by Regulation (EEC) No 3472/82 (3), provides that a Community certificate is to be drawn up by 31 March 1983 ; whereas because of the difficulties encountered in operating the arrangements provided for in the Regulation a Community certificate cannot be prepared in time ; whereas the period for preparing it should therefore be extended ; HAS ADOPTED THIS REGULATION : Article 1 In Article 8 ( 1 ) of Regulation (EEC) No 2192/82 '31 March 1983 ' is hereby replaced by '30 June 1983'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1983 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 233, 7 . 8 . 1982, p. 5 . 3) OJ No L 365, 24 . 12 . 1982, p. 29 .